Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 1 of 15 Page ID #:83




  1

  2

  3

  4

  5

  6

  7

  8

  9                                UNITED STATES DISTRICT COURT
 10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11

 12   LISA D. SMITH,                              Case No. 2:21-cv-01551-PSG-MRWx
 13
                          Plaintiff,              STIPULATED PROTECTIVE
 14
                                                  ORDER
 15             v.
                                                  Judge: Hon. Philip S. Gutierrez
 16
      MIDLAND CREDIT MANAGEMENT,
 17   INC.,                                       Magistrate Judge: Hon. Michael R.
                                                  Wilner
 18
                          Defendant.
 19                                               Complaint Filed: February 19, 2021
 20
                                                  ‫ ܈‬Check if submitted without material
 21                                               modifications to MRW form
 22

 23

 24

 25

 26

 27

 28
      P:01486943 1:87025.362
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 2 of 15 Page ID #:84




  1   1.        INTRODUCTION
  2             1.1        PURPOSES AND LIMITATIONS
  3             Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public disclosure
  5   and from use for any purpose other than prosecuting this litigation may be warranted.
  6   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  7   following Stipulated Protective Order. The parties acknowledge that this Order does
  8   not confer blanket protections on all disclosures or responses to discovery and that
  9   the protection it affords from public disclosure and use extends only to the limited
 10   information or items that are entitled to confidential treatment under the applicable
 11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 12   that this Stipulated Protective Order does not entitle them to file confidential
 13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 14   followed and the standards that will be applied when a party seeks permission from
 15   the court to file material under seal.
 16             1.2       GOOD CAUSE STATEMENT
 17             Good cause exists for the parties to enter into this stipulated protective order to
 18   prevent the public dissemination of Defendant’s and Non-party credit bureaus
 19   confidential business information, and the personal financial information of the
 20   Plaintiff. The stipulated protective order is necessary to allow the parties to exchange
 21   information for the purposes of this litigation regarding Plaintiff’s claims that
 22   Defendant through its exchange of information with the major credit reporting
 23   bureaus caused the Plaintiff’s delinquent credit card account to be reported twice on
 24   her credit report(s).
 25             Parties anticipate that current written discovery and future discovery will
 26   involve inquiry into Defendant’s policies and procedures concerning its
 27   communications with the major credit reporting bureaus, its own internal compliance
 28   procedures related to the Fair Debt Collection Practices Act, the Rosenthal Fair Debt
      P:01486943 1:87025.362                         2
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 3 of 15 Page ID #:85




  1   Collection Practices Act, and related statutes, its data retentions policies, and other
  2   confidential business information. The before mentioned confidential business
  3   information is the appropriate subject of a protective order. (See S2 Automation LLC
  4   v. Micron Tech., Inc., 283 F.R.D. 671, 681 (D.N.M. 2012) (The disclosure of trade
  5   secrets, sensitive commercial information, and information that gives a competitive
  6   advantage are proper subjects of a protective order.); Miles v. Boeing Co., 154 F.R.D.
  7   112, 114 (E.D. Pa. 1994) (The subject matter of confidential business information is
  8   broad, including a wide variety of business information.).) If forced to reveal the
  9   aforementioned information, Defendant will be subjected to a competitive
 10   disadvantage by being forced to reveal its compliance procedures which give it a
 11   marked competitive advantage to its competitors as well as other confidential
 12   information vital to its operation. Additionally, disclosure may impact its business
 13   relationships with each respective major credit reporting agency as it communicates
 14   with each individually and confidentially.
 15             For the same reasons mentioned above, the protective order is necessary to
 16   protect the confidential business information and data of the nonparty credit bureaus
 17   in this case which was shared in confidence with Defendant.
 18             Additionally, the protective order is necessary to allow for the personal
 19   financial information of the Plaintiff to be disclosed and discussed without harm to
 20   the Plaintiff. The protection of the personal financial information of a Plaintiff
 21   constitutes good cause. (Horowitz v. GC Servs. Ltd. P'ship, No. 14cv2512-MMA
 22   RBB, 2016 U.S. Dist. LEXIS 172359, at *9 (S.D. Cal. Dec. 12, 2016).)
 23             For the forgoing reasons, good cause exists for this protective order.
 24

 25   2.        DEFINITIONS
 26             2.1       Action: this pending federal law suit.
 27             2.2       Challenging Party: a Party or Non-Party that challenges the designation
 28   of information or items under this Order.
      P:01486943 1:87025.362                           3
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 4 of 15 Page ID #:86




  1             2.3       “CONFIDENTIAL” Information or Items: information (regardless of
  2   how it is generated, stored or maintained) or tangible things that qualify for protection
  3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  4   Cause Statement.
  5             2.4       Counsel: Outside Counsel of Record and House Counsel (as well as their
  6   support staff).
  7             2.5       Designating Party: a Party or Non-Party that designates information or
  8   items that it produces in disclosures or in responses to discovery as
  9   “CONFIDENTIAL.”
 10             2.6       Disclosure or Discovery Material: all items or information, regardless
 11   of the medium or manner in which it is generated, stored, or maintained (including,
 12   among other things, testimony, transcripts, and tangible things), that are produced or
 13   generated in disclosures or responses to discovery in this matter.
 14             2.7       Expert: a person with specialized knowledge or experience in a matter
 15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 16   an expert witness or as a consultant in this Action.
 17             2.8       House Counsel: attorneys who are employees of a party to this Action.
 18   House Counsel does not include Outside Counsel of Record or any other outside
 19   counsel.
 20             2.9       Non-Party: any natural person, partnership, corporation, association, or
 21   other legal entity not named as a Party to this action.
 22             2.10 Outside Counsel of Record: attorneys who are not employees of a party
 23   to this Action but are retained to represent or advise a party to this Action and have
 24   appeared in this Action on behalf of that party or are affiliated with a law firm which
 25   has appeared on behalf of that party, and includes support staff.
 26             2.11 Party: any party to this Action, including all of its officers, directors,
 27   employees, consultants, retained experts, and Outside Counsel of Record (and their
 28   support staffs).
      P:01486943 1:87025.362                           4
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 5 of 15 Page ID #:87




  1             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  2   Discovery Material in this Action.
  3             2.13 Professional Vendors: persons or entities that provide litigation support
  4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  6   and their employees and subcontractors.
  7             2.14 Protected Material:      any Disclosure or Discovery Material that is
  8   designated as “CONFIDENTIAL.”
  9             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 10   from a Producing Party.
 11

 12   3.        SCOPE
 13             The protections conferred by this Stipulation and Order cover not only
 14   Protected Material (as defined above), but also (1) any information copied or extracted
 15   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 16   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 17   or their Counsel that might reveal Protected Material.
 18             Any use of Protected Material at trial will be governed by the orders of the trial
 19   judge. This Order does not govern the use of Protected Material at trial.
 20

 21   4.        DURATION
 22             Even after final disposition of this litigation, the confidentiality obligations
 23   imposed by this Order will remain in effect until a Designating Party agrees otherwise
 24   in writing or a court order otherwise directs. Final disposition will be deemed to be
 25   the later of (1) dismissal of all claims and defenses in this Action, with or without
 26   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 27   appeals, rehearings, remands, trials, or reviews of this Action, including the time
 28
      P:01486943 1:87025.362                         5
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 6 of 15 Page ID #:88




  1   limits for filing any motions or applications for extension of time pursuant to
  2   applicable law.
  3

  4   5.        DESIGNATING PROTECTED MATERIAL
  5             5.1       Exercise of Restraint and Care in Designating Material for Protection.
  6             Each Party or Non-Party that designates information or items for protection
  7   under this Order must take care to limit any such designation to specific material that
  8   qualifies under the appropriate standards. The Designating Party must designate for
  9   protection only those parts of material, documents, items, or oral or written
 10   communications that qualify so that other portions of the material, documents, items,
 11   or communications for which protection is not warranted are not swept unjustifiably
 12   within the ambit of this Order.
 13             Mass, indiscriminate, or routinized designations are prohibited. Designations
 14   that are shown to be clearly unjustified or that have been made for an improper
 15   purpose (e.g., to unnecessarily encumber the case development process or to impose
 16   unnecessary expenses and burdens on other parties) may expose the Designating Party
 17   to sanctions.
 18             If it comes to a Designating Party’s attention that information or items that it
 19   designated for protection do not qualify for protection, that Designating Party must
 20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 21             5.2       Manner and Timing of Designations. Except as otherwise provided in
 22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 24   under this Order must be clearly so designated before the material is disclosed or
 25   produced.
 26             Designation in conformity with this Order requires:
 27             (a) for information in documentary form (e.g., paper or electronic documents,
 28   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
      P:01486943 1:87025.362                          6
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 7 of 15 Page ID #:89




  1   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  2   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  3   portion or portions of the material on a page qualifies for protection, the Producing
  4   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  5   markings in the margins).
  6                       A Party or Non-Party that makes original documents available for
  7   inspection need not designate them for protection until after the inspecting Party has
  8   indicated which documents it would like copied and produced. During the inspection
  9   and before the designation, all of the material made available for inspection will be
 10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 11   it wants copied and produced, the Producing Party must determine which documents,
 12   or portions thereof, qualify for protection under this Order. Then, before producing
 13   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 14   legend” to each page that contains Protected Material. If only a portion or portions
 15   of the material on a page qualifies for protection, the Producing Party also must clearly
 16   identify the protected portion(s) (e.g., by making appropriate markings in the
 17   margins).
 18             (b) for testimony given in depositions that the Designating Party identify the
 19   Disclosure or Discovery Material on the record, before the close of the deposition all
 20   protected testimony.
 21             (c) for information produced in some form other than documentary and for any
 22   other tangible items, that the Producing Party affix in a prominent place on the exterior
 23   of the container or containers in which the information             is stored the legend
 24   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 25   protection, the Producing Party, to the extent practicable, will identify the protected
 26   portion(s).
 27             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
 28   failure to designate qualified information or items does not, standing alone, waive the
      P:01486943 1:87025.362                          7
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 8 of 15 Page ID #:90




  1   Designating Party’s right to secure protection under this Order for such material.
  2   Upon timely correction of a designation, the Receiving Party must make reasonable
  3   efforts to assure that the material is treated in accordance with the provisions of this
  4   Order.
  5

  6   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  7             6.1       Timing of Challenges.    Any Party or Non-Party may challenge a
  8   designation of confidentiality at any time that is consistent with the Court’s
  9   Scheduling Order.
 10             6.2       Meet and Confer.     The Challenging Party will initiate the dispute
 11   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 12   et seq.
 13             6.3       The burden of persuasion in any such challenge proceeding will be on
 14   the Designating Party. Frivolous challenges, and those made for an improper purpose
 15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 16   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 17   or withdrawn the confidentiality designation, all parties will continue to afford the
 18   material in question the level of protection to which it is entitled under the Producing
 19   Party’s designation until the Court rules on the challenge.
 20

 21   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 22             7.1       Basic Principles. A Receiving Party may use Protected Material that is
 23   disclosed or produced by another Party or by a Non-Party in connection with this
 24   Action only for prosecuting, defending, or attempting to settle this Action. Such
 25   Protected Material may be disclosed only to the categories of persons and under the
 26   conditions described in this Order. When the Action has been terminated, a Receiving
 27   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 28
      P:01486943 1:87025.362                          8
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 9 of 15 Page ID #:91




  1             Protected Material must be stored and maintained by a Receiving Party at a
  2   location and in a secure manner that ensures that access is limited to the persons
  3   authorized under this Order.
  4             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
  5   otherwise ordered by the court or permitted in writing by the Designating Party, a
  6   Receiving           Party   may     disclose    any    information   or   item   designated
  7   “CONFIDENTIAL” only to:
  8                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  9   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 10   to disclose the information for this Action;
 11                   (b) the officers, directors, and employees (including House Counsel) of the
 12   Receiving Party to whom disclosure is reasonably necessary for this Action;
 13                   (c) Experts (as defined in this Order) of the Receiving Party to whom
 14   disclosure is reasonably necessary for this Action and who have signed the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 16                   (d) the Court and its personnel;
 17                   (e) court reporters and their staff;
 18                   (f) professional jury or trial consultants, mock jurors, and Professional
 19   Vendors to whom disclosure is reasonably necessary for this Action and who have
 20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 21                   (g) the author or recipient of a document containing the information or a
 22   custodian or other person who otherwise possessed or knew the information;
 23                   (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 24   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 25   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
 26   not be permitted to keep any confidential information unless they sign the
 27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 28   agreed by the Designating Party or ordered by the court. Pages of transcribed
      P:01486943 1:87025.362                             9
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 10 of 15 Page ID #:92




   1   deposition testimony or exhibits to depositions that reveal Protected Material may be
   2   separately bound by the court reporter and may not be disclosed to anyone except as
   3   permitted under this Stipulated Protective Order; and
   4                  (i) any mediator or settlement officer, and their supporting personnel,
   5   mutually agreed upon by any of the parties engaged in settlement discussions.
   6

   7   8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   8   OTHER LITIGATION
   9             If a Party is served with a subpoena or a court order issued in other litigation
  10   that compels disclosure of any information or items designated in this Action as
  11   “CONFIDENTIAL,” that Party must:
  12                  (a) promptly notify in writing the Designating Party. Such notification will
  13   include a copy of the subpoena or court order;
  14                  (b) promptly notify in writing the party who caused the subpoena or order
  15   to issue in the other litigation that some or all of the material covered by the subpoena
  16   or order is subject to this Protective Order. Such notification will include a copy of
  17   this Stipulated Protective Order; and
  18                  (c) cooperate with respect to all reasonable procedures sought to be pursued
  19   by the Designating Party whose Protected Material may be affected.
  20             If the Designating Party timely seeks a protective order, the Party served with
  21   the subpoena or court order will not produce any information designated in this action
  22   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  23   or order issued, unless the Party has obtained the Designating Party’s permission. The
  24   Designating Party will bear the burden and expense of seeking protection in that court
  25   of its confidential material and nothing in these provisions should be construed as
  26   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  27   directive from another court.
  28
       P:01486943 1:87025.362                         10
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 11 of 15 Page ID #:93




   1   9.        A     NON-PARTY’S          PROTECTED       MATERIAL        SOUGHT      TO    BE
   2   PRODUCED IN THIS LITIGATION
   3                  (a) The terms of this Order are applicable to information produced by a
   4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   5   produced by Non-Parties in connection with this litigation is protected by the
   6   remedies and relief provided by this Order. Nothing in these provisions should be
   7   construed as prohibiting a Non-Party from seeking additional protections.
   8                  (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
  11   confidential information, then the Party will:
  12                       (1) promptly notify in writing the Requesting Party and the Non-Party
  13   that some or all of the information requested is subject to a confidentiality agreement
  14   with a Non-Party;
  15                       (2) promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                       (3) make the information requested available for inspection by the Non-
  19   Party, if requested.
  20                  (c) If the Non-Party fails to seek a protective order from this court within
  21   14 days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party will not
  24   produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court.
  26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  27   of seeking protection in this court of its Protected Material.
  28
       P:01486943 1:87025.362                          11
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 12 of 15 Page ID #:94




   1   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
   8   and (d) request such person or persons to execute the “Acknowledgment and
   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
  10

  11   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  12   PROTECTED MATERIAL
  13             When a Producing Party gives notice to Receiving Parties that certain
  14   inadvertently produced material is subject to a claim of privilege or other protection,
  15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  17   may be established in an e-discovery order that provides for production without prior
  18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  19   parties reach an agreement on the effect of disclosure of a communication or
  20   information covered by the attorney-client privilege or work product protection, the
  21   parties may incorporate their agreement in the stipulated protective order submitted
  22   to the court.
  23

  24   12.       MISCELLANEOUS
  25             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28   Protective Order no Party waives any right it otherwise would have to object to
       P:01486943 1:87025.362                       12
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 13 of 15 Page ID #:95




   1   disclosing or producing any information or item on any ground not addressed in this
   2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   3   ground to use in evidence of any of the material covered by this Protective Order.
   4             12.3 Filing Protected Material. A Party that seeks to file under seal any
   5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   6   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   7   Protected Material at issue. If a Party's request to file Protected Material under seal
   8   is denied by the court, then the Receiving Party may file the information in the public
   9   record unless otherwise instructed by the court.
  10

  11   13.      FINAL DISPOSITION
  12             After the final disposition of this Action, as defined in paragraph 4, within 60
  13   days of a written request by the Designating Party, each Receiving Party must return
  14   all Protected Material to the Producing Party or destroy such material. As used in this
  15   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16   summaries, and any other format reproducing or capturing any of the Protected
  17   Material. Whether the Protected Material is returned or destroyed, the Receiving
  18   Party must submit a written certification to the Producing Party (and, if not the same
  19   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20   (by category, where appropriate) all the Protected Material that was returned or
  21   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22   abstracts, compilations, summaries or any other format reproducing or capturing any
  23   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  24   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  26   reports, attorney work product, and consultant and expert work product, even if such
  27   materials contain Protected Material. Any such archival copies that contain or
  28
       P:01486943 1:87025.362                       13
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 14 of 15 Page ID #:96




   1   constitute Protected Material remain subject to this Protective Order as set forth in
   2   Section 4 (DURATION).
   3

   4   14.       Any willful violation of this Order may be punished by civil or criminal
   5   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
   6   authorities, or other appropriate action at the discretion of the Court.
   7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   8

   9   DATED:             September 13, 2021        /s/ Alejandro E. Figueroa
                                                   Attorneys for Plaintiff
  10

  11

  12   DATED:             September, 13, 2021      /s/ John A. Kelly
                                                   Attorneys for Defendant
  13

  14

  15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16
  17

  18          9/13/2021
       DATED:_______________                       __________________________________
                                                   HON. MICHAEL R. WILNER
  19                                               United States Magistrate Judge
  20

  21

  22

  23

  24

  25

  26

  27

  28
       P:01486943 1:87025.362                     14
Case 2:21-cv-01551-PSG-MRW Document 25 Filed 09/13/21 Page 15 of 15 Page ID #:97




   1

   2                                            EXHIBIT A
   3                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   4

   5             I, _____________________________ [full name], of _________________
   6   [full address], declare under penalty of perjury that I have read in its entirety and
   7   understand the Stipulated Protective Order that was issued by the United States
   8   District Court for the Central District of California on [date] in the case of
   9   ___________ [insert case name and number]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15             I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
       P:01486943 1:87025.362                        15
